



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Landmark Solutions Ltd. v. 1082532 B.C. Ltd.,









2021 BCCA 29




Date: 20210122

Docket: CA46543

Between:

Landmark Solutions
Ltd. and
Woodland Spirit Contracting Ltd.

Respondents

(Plaintiffs)

And

1082532 B.C. Ltd.
and
Edward John Raspberry

Appellants

(Defendants)




Before:



The Honourable Madam Justice Dickson

The Honourable Madam Justice Fisher

The Honourable Mr. Justice Voith




On appeal from: An
order of the Supreme Court of British Columbia, dated November 6, 2019 (
Landmark
Solutions Ltd. v. 1082532 B.C. Ltd.
, Vernon Docket VER‑S‑55914).




Counsel for the Appellants (via videoconference):



K. Wheelhouse





Counsel for the Respondents (via videoconference):



K. Burnham





Place and Date of Hearing:



Vancouver, British
  Columbia

November 30, 2020





Place and Date of Judgment:



Vancouver, British
  Columbia

January 22, 2021









Written Reasons by:





The Honourable Mr. Justice Voith





Concurred in by:





The Honourable Madam Justice Dickson

The Honourable Madam Justice Fisher








Summary:

The appellants appeal an
order granting the respondents an interlocutory injunction based on a
restrictive covenant in a Non‑Solicitation, Non‑Disparagement and
Confidentiality Agreement from the sale of a business. The appellants contend
that the chambers judge failed to consider their pleas of common mistake and
rectification; failed to assess or give sufficient weight to whether certain
definitions in the agreement are ambiguous and whether the geographic scope of
the restrictive covenant is reasonable; and determined that there would be
irreparable harm to the respondents in the absence of evidence. Held: Appeal
dismissed. The chambers judge considered and addressed each of the issues and drew
conclusions that were supported by the evidence and relevant authorities.

Reasons for Judgment of the
Honourable Mr. Justice Voith:

[1]

The appellants, 1082532 B.C. Ltd. (108) and Edward Raspberry, appeal
an order granting the respondents, Landmark Solutions Ltd. (Landmark) and
Woodland Spirit Contracting Ltd. (Woodland), an interlocutory injunction.

Background

[2]

The general background that gave rise to the dispute between the parties
was succinctly summarized by the chambers judge:

[2]        This application relates to a dispute about
whether the defendants, Edward Raspberry and 1082532 B.C. Ltd. (108), are in
breach of a written contract by wrongfully competing with and diverting
business away from the plaintiffs.



[4]        The plaintiffs, Landmark Solutions Ltd. and
Woodland Spirit Contracting Ltd., now seek an interlocutory injunction
restraining the defendants, 108 and Edward John Raspberry, from a variety of
activities including from canvassing or soliciting current, former, or
prospective customers or suppliers of Woodland to supply them with goods or
services that are the same or similar to those offered by Woodland for a period
of three years starting on May 1, 2019.

[5]        This application arises from Landmark's purchase
of Woodland for $2.3 million in 2016. I will refer to this agreement as the
2016 Agreement. Robert Udy is the principal of Landmark. Landmark acquired
Woodland to gain access to its business performing earthwork contracts
specializing in environmentally sensitive areas as well as integrity services,
which I understand includes maintenance work for gas and utilities lines.
Woodland's customers includes FortisBC, the City of Kelowna, and others.

[6]        Woodland was previously owned and operated by
Barbara and Wayne Raspberry. The defendant, Edward Raspberry, is their son. The
other defendant, 108, is Mr. Edward Raspberry's company.

[7]        Prior to the 2016 Agreement, Edward Raspberry also
agreed to carry on working as the operations manager for Woodland following the
sale. Edward Raspberry understood that this arrangement was meant to preserve his
know‑how and contacts for Woodland.

[8]        In late 2017, Edward Raspberry offered to sell
Landmark his remaining Woodland shares, i.e. the shares that were held by his
company, 108. On May 1, 2018, Landmark purchased those shares for $270,000
and the parties entered into a purchase agreement and a non‑solicitation,
non‑disparagement, and confidentiality agreement. I will refer to this
agreement as the Non‑Solicitation Agreement.

[9]        Edward Raspberry continued working for Woodland
until April 1, 2019. Upon leaving Woodland, he started an excavation
contracting business under the name North Star Contracting. There is no dispute
that upon leaving Woodland, he started providing excavation and integrity
services through North Star. He also performed those services for customers
such as FortisBC and the City of Kelowna.

[10]      The plaintiffs filed a
notice of civil claim on July 16, 2019, alleging multiple breaches of the Non‑Solicitation
Agreement and breach of fiduciary duty. The plaintiffs seek injunctive relief,
damages, disgorgement of profits, punitive damages, and costs, including
special costs.

[3]

It is relevant that Landmark entered into two agreements with 108 and Mr. Raspberry.
The first was an agreement of purchase and sale made between Landmark, as
purchaser, and 108 and Mr. Raspberry (the Purchase Agreement). Under the
terms of that agreement, Landmark purchased 108s remaining shares in Woodland.
Clause 3 of that agreement provided that 108 and Mr. Raspberry
acknowledge and agree that it is a condition of the purchase and sale of the
Shares that 108 and Mr. Raspberry enter into a separate Non‑Solicitation,
Non‑Disparagement and Confidentiality Agreement with Landmark.

[4]

The second agreement was a Non‑Solicitation,
Non‑Disparagement and Confidentiality Agreement (the Non‑Solicitation
Agreement). Landmark was defined as the Purchaser, 108 as the Vendor, and Mr. Raspberry
as the Principal. The Non‑Solicitation Agreement contained the
following recitals:

F.

It is a
condition precedent to the completion of the transactions contemplated by the
Purchase Agreement that the Parties execute and deliver this Agreement.

G.

It is recognized that, in view of the foregoing, it is reasonable and
necessary for the Parties to enter into this Agreement whereby,
inter alia
,
the Vendor and the Principal agree not to directly or indirectly solicit the
Customers or Prospective Customers of the Business in order to protect and
facilitate the Purchasers purchase of the Shares

[5]

Clause 1.1 of the Non‑Solicitation Agreement contained the
following definitions:

(d)        Customers means all Persons who are or have
been at any time during the 24‑month period pre‑dating this
Agreement a customer or supplier of Woodland Spirit;



(g)        Prospective Customers means all Persons
canvassed or solicited by Woodland Spirit in connection with the Business at
any time within the 24‑month period pre‑dating this Agreement;



(i)         Term means the three year period
commencing on the date the Principal ceases, for any reason, to be employed by
Woodland Spirit; and

(j)         Territory
means anywhere in British Columbia and Alberta.

[6]

Several provisions of the Non‑Solicitation Agreement are relevant:

i)

Clause 2.1, under the heading Non‑Solicitation of
Customers, provides:

Each of the Vendor and the Principal agrees that, during the
Term it/he will not, on its/his own behalf or on behalf of or in connection
with any other Person, directly or indirectly, in any capacity whatsoever
including without limitation as an employer, employee, principal, agent,
director, officer, joint venturer, partner, shareholder or other equity holder,
lender or other debt holder, independent contractor, licensor, licensee,
franchisor, franchisee, distributor, consultant, supplier or trustee or by and
through any company, cooperative, partnership, trust, unincorporated
association or otherwise:

(a)

canvass or solicit the business of (or procure or assist the canvassing
or soliciting of the business of) any Customer or Prospective Customer to
supply any goods or services that are substantially the same as or in
competition with goods or services supplied by Woodland Spirit;

(b)

accept (or procure or assist the acceptance of) any business from any
Customer or Prospective Customer that is substantially the same as or in
competition with the Business carried on by Woodland Spirit; or

(c)

supply (or procure or assist the supply of) any goods or services to any
Customer or Prospective Customer that are substantially the same as or in
competition with the goods or services supplied by Woodland Spirit.

ii)

Clause 2.2, under the heading Non‑Solicitation of Employees,
is a provision that prevents 108 and Mr. Raspberry from,
inter alia
,
directly or indirectly, employing, offering employment to, or enticing away
from the employment of Woodland any individual who was employed by Woodland.

iii)

Clause 2.3, under the heading Non‑Interference, is a
provision that prevents 108 and Mr. Raspberry from,
inter alia
,
interfer[ing] or attempt[ing] to interfere with the Business carried on by
Woodland Spirit, or persuade or attempt to persuade any Customer, Prospective
Customer, employee or supplier of Woodland Spirit to discontinue or alter such
Persons relationship with Woodland Spirit.

iv)

Clause 3.1, under the heading Prohibition, prevents 108 and Mr. Raspberry
from, directly or indirectly, making any written or oral statements or remarks
which are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of Woodland Spirit.

v)

Clause 5.2, under the heading Reasonableness, contains: i) an
acknowledgement by each of 108 and Mr. Raspberry that the Agreement is
reasonable and valid in all respects; ii) an agreement to irrevocably
waive (and irrevocably agree not to raise) as a defence any issue of
reasonableness (including the reasonableness of the territory and the duration
and scope of this Agreement; and iii) an acknowledgement that it was the
intention of the parties to provide for the legitimate and reasonable
protection of the interests of the Purchaser and Woodland Spirit by providing,
without limitation, for the broadest scope, the longest duration and the widest
territory allowable by law.

vi)

Clause 5.5, under the heading Equitable Remedies, provides: In
the event of a violation, contravention, breach or threatened breach of this
Agreement by the Vendor, or the Principal, the Purchaser and Woodland Spirit
will be entitled to both temporary and permanent injunctive relief.

vii)

Clause 6.11 is an
Entire Agreement provision.

Standard of Review

[7]

The standard of review applicable on this appeal was addressed by Bennett J.A.
in
Vancouver Aquarium Marine Science Centre v. Charbonneau
,
2017 BCCA 395:

[35]      The decision to grant
an interlocutory injunction is discretionary, and is entitled to a high degree
of deference. This Court must not intervene merely because it would have
exercised that discretion in a different way:
Manitoba (Attorney General) v.
Metropolitan Stores Ltd.
, [1987] 1 S.C.R. 110 at pp. 155-56;
Google Inc. v. Equustek Solutions Inc.
, 2017 SCC 34 at para. 22.
However, appellate intervention is necessary if the chambers judge erred in
principle, made an order not supported by the evidence, or if it appears that
the decision will result in an injustice:
Wale
at para. 43.

[8]

The chambers judges interpretation of the Non‑Solicitation
Agreement engages questions of mixed fact and law and is also owed deference on
appeal:
Sattva Capital Corp. v. Creston Moly Corp.
, 2014 SCC 53 at paras. 50,
5455.

Issues on Appeal

[9]

The chambers judge applied the legal framework established in
RJR‑MacDonald
Inc. v. Canada (Attorney General)
, [1994] 1 S.C.R. 311 at 334, to the
application before her. That framework required the chambers judge to assess:
i) whether there was a serious question to be tried; ii) whether the
applicant would suffer irreparable harm if the application were dismissed; and
iii) the balance of convenience, that is, which party would suffer
greater harm from the granting or refusal of the injunction. The chambers judge
determined that the circumstances of the present case required that the
plaintiffs establish a strong
prima facie
case under the first branch of
the test. The appellants raise three distinct issues. Though they did not
express it in these terms, the appellants, in relation to the first two issues,
challenge the chambers judges assessment of whether the plaintiff established
a strong
prima facie
case. The third issue pertains to the question of
irreparable harm.

i)

Was the Non-Solicitation Agreement intended to exclude all forms of non-competition?

[10]

The appellants argue that the parties had expressly agreed to exclude
all non‑competition language from the Non‑Solicitation Agreement.
They further argue that, though the appellants pleadings raised the issues of
common mistake and rectification, the chambers judge undertook no analysis to
determine whether the language of the Non‑Solicitation Agreement properly
recorded the parties subjective intentions.

[11]

This issue arises from the language of Clause 2.1(b) of the Non‑Solicitation
Agreement, which, on its terms, prevents the appellants from accept[ing] 
any business from any Customer or Prospective Customer that is substantially
the same as or in competition with the Business carried on by Woodland Spirit.
Clause 2.1(c) prohibits the appellants from supply[ing]  any goods
or services to any Customer or Prospective Customer that are substantially the
same as or in competition with the goods or services supplied by Woodland
Spirit. The language of these two provisions extends beyond a prohibition on
the solicitation of Customers and Prospective Customers, which is addressed
in Clause 2.1(a).

[12]

The chambers judge expressly identified the issue raised by the
appellants when she said, The defendants deny that they violated the Non‑Solicitation
Agreement. They alleged the Non‑Solicitation Agreement does not reflect
the parties intentions. She again recognized the same issue when she
expressed her conclusions in relation to the first stage of the
RJR‑MacDonald
test and said:

[36]      The defendants, on the
other hand, raise a number of defences including, as I have mentioned before,
that the Non‑Solicitation Agreement did not prevent the defendants from
accepting work from Woodlands customers and that the restrictive covenants are
unenforceable. Regardless of whether these defences will ultimately succeed at
trial, I am of the view that they do not prevent the plaintiffs from
establishing a strong
prima facie
case based on the evidence before me.

[13]

The chambers judge identified the same issue once again when weighing
the balance of convenience: The defendants submit that since the parties never
intended for [Mr.] Raspberry to be unable to compete, and because he would not
be able to earn a living if an injunction is granted, the balance of
convenience factor ought to weigh in [his] favour.

[14]

It is important to distinguish between: i) whether the appellants
violated the Non‑Solicitation Agreement and an interlocutory injunction
was, in the circumstances, appropriate; and ii) whether the terms of the order
made by the chambers judge are too broad.

[15]

Based on the evidence that was before the chambers judge, aspects of
which were uncontradicted, there was ample support for her conclusion that the
plaintiff had established a strong
prima facie
case. This conclusion did
not turn on whether the Non‑Solicitation Agreement prevented the
appellants from competing with Woodland for Clients or Prospective Clients or
only precluded them from soliciting work from such Clients or Prospective
Clients. Indeed, the evidence relied on and referred to by the chambers judge suggested
that the appellants had violated several different provisions of the Non‑Solicitation
Agreement.

[16]

Thus, the chambers judge referred to evidence that Mr. Raspberry,
prior to leaving his employment at Woodland, had communications with clients
of Woodland such as FortisBC regarding supplying services that were services Woodland
supplied and that, after his departure from Woodland, [Mr.] Raspberry performed
these services through North Star.

[17]

She noted that there was some evidence to suggest that [Mr.] Raspberry
deleted emails regarding his contacts with Woodlands customers or prospective
customers or that he failed to alert others at the plaintiffs regarding these
contacts before he left and ultimately undertook the provision of the services
himself. She said, There is evidence that he communicated with people prior
to leaving Woodland about potentially providing services only to take up that
work himself after leaving Woodland.

[18]

Aspects of the foregoing evidence emerged from the affidavits of Mr. Udy.
The specific evidence of Mr. Udy, which is captured in the chamber judges
conclusions, stated:

22.       Prior to Mr. Ed Raspberry leaving, we had
a meeting to discuss the current status of existing projects and any future
projects that were coming up. We specifically discussed any upcoming Fortis
projects and I was informed by Mr. Ed Raspberry that there was no
indication of the size or scope of Fortiss program for 2019.

23.       A review of e‑mail correspondence in
Landmarks computer indicates that Mr. Ed Raspberry deleted e‑mail
that involved important correspondence with our clients. We found an e‑mail
dated January 23, 2019 from Fortis manager, Paul Kropp, to Mr. Raspberry
indicating he had 30 integrity digs in the Prince George and MacKenzie area
(2.5 to 3 months of work). That new project was completely unknown to us until
we commenced this investigation.



31.       A review of e‑mail
correspondence in Landmarks computer indicates that Mr. Ed Raspberry was
working with Barry Johnson in respect of lining up some work as late as April
1, 2019. That new project was completely unknown to us until we commenced this
investigation.

[19]

Thus, the trial judges conclusions in relation to the first branch of
the
RJR‑MacDonald
test can fairly be addressed entirely through
the lens of the appellants having solicited the clients of Woodland, without
having to consider whether the appellants otherwise competed for work from
Clients or Prospective Clients.

[20]

It is also relevant that the chambers judge referred to evidence that Mr. Raspberry
was making statements to Woodlands customers  which had the effect of
discouraging customers from using Woodlands services. For example, there is
some evidence to establish that statements were made by Edward Raspberry to
customers or prospective customers that Woodland was ceasing to operate or that
it lacked capacity to perform the services being sought. This appears to
offend Clause 3.1 of the Non‑Solicitation Agreement.

[21]

Still further, Mr. Udy deposed that Mr. Murray, an experienced
Woodland employee, left Woodland around April 5, 2019, indicating that he was
going to work for Parks Canada. On or about May 1, 2019, Mr. Udy became
aware that Mr. Raspberry and Mr. Murray were doing work for FortisBC.
This appears to offend Clause 2.2 of the Non‑Solicitation Agreement.

[22]

Though the appellants did not argue the appeal on this basis, the real
question is whether the terms of the order made by the chambers judge, which
extended beyond soliciting Clients or Prospective Clients to competing for such
Clients or Prospective Clients, were appropriate. It is here that the
appellants argue, on the basis of common mistake and rectification, that
Clauses 2.1(b) and (c) do not properly reflect the intentions of the
parties.

[23]

In particular, Mr. Raspberry deposed that he only received the
Purchase Agreement and the Non‑Solicitation Agreement on May 1, 2018 (the
day he signed those agreements), that he only had time to conduct a cursory
review of the two documents, that he did not have time to seek the assistance
of counsel, and that Mr. Udy, the principal of Landmark, had agreed that Mr. Raspberry
and 108 would not be limited by a non‑competition clause.

[24]

Conversely, Mr. Udy deposed that the agreements had been provided
to Mr. Raspberry on an earlier date and that Mr. Raspberry had told
him that he had had the documents reviewed by counsel. Furthermore, Mr. Udy
deposed that the Non‑Solicitation Agreement was essential to his purchase
of Mr. Raspberrys shares because Mr. Raspberry had access to, and
contact with, Woodlands customers, operations, and procedures. He specifically
stated that Landmark would not have purchased Woodlands shares without having
that agreement in place. He specifically stated that he made clear to Mr. Raspberry
that he could compete in the market generally, but not with Woodlands
customers, as he considered that those clients had been purchased.

[25]

The chambers judge did not expressly address the legal requirements that
must be met before a plea of common mistake or rectification based on a common
mistake as to the written terms of a contract can succeed. In order to
establish common mistake, the appellants would have to prove that both parties
entered into the Non‑Solicitation Agreement under the same mistake and
that the mistake is so fundamental as to render the agreement void or
unenforceable:
Hannigan v. Hannigan
,

2007 BCCA 365 at para. 63.
To effect rectification of the Non‑Solicitation Agreement, they would
have to establish that the parties had reached a prior agreement whose terms
are definite and ascertainable; that the agreement was still effective when the
instrument was executed; that the instrument fails to record accurately that
prior agreement; and that, if rectified as proposed, the instrument would carry
out the agreement:
Canada (Attorney General) v. Fairmont Hotels Inc.
,
2016 SCC 56 at para. 14. In G.H.L. Fridman,
The Law of Contract in
Canada
, 6th ed (Toronto: Carswell, 2011) at 785, the author states, The
proof must be clear and convincing, by incontrovertible testimony, as regards
the agreement actually made by the parties and their  mistake.

[26]

I have said that the chambers judge was alive to the issue the
appellants raised. She expressly addressed the evidence that pertained to that
issue. Specifically, she referred to evidence that Mr. Raspberry had
received the Non‑Solicitation Agreement prior to May 1, 2018, that
he had read the Agreement before he signed it, and that he had told Mr. Udy
that he had legal advice before signing it. She referred to the Entire
Agreement clause in the Non‑Solicitation Agreement. She concluded that Mr. Raspberry
understood that the $270,000 he received was for the business and the
relationship value of the clients that he sold to Landmark.

[27]

Importantly, the chambers judge said:

[41]      There is evidence that one of Landmarks main
objectives was to acquire Woodlands goodwill and business. As part of that
objective, 108 received Woodlands shares and Edward Raspberry was to continue
as an employee of Woodland. After Edward Raspberry sold the last of the shares
held by 108 to Landmark, he acknowledges that he had secured a lucrative deal
to sell the business and the clients to Landmark. He understood that as part of
this lucrative deal, he was required to sign the Non‑Solicitation
Agreement and remain on as an employee pursuant to an employment agreement. He
candidly admits that even though he did not want a non‑competition clause
in the agreement, he knew Mr. Udy did not want him working for Woodlands
existing clients.



[44]      Despite knowing that Mr. Udy
did not want him to do work for Woodlands clients, Edward Raspberry
communicated with existing and prospective customers of Woodland about
providing services that were the same as the services Woodland offered prior to
his leaving his employment. That information concerning these potential leads
did not make it to Mr. Udy and Mr. Edward Raspberry performed these
services after leaving his employment.

[28]

I am satisfied that the chambers judge considered and addressed the common
understanding of the parties concerning the appellants ability to compete with
Woodlands Clients and Prospective Clients. That common understanding was
inconsistent with the appellants reliance on either the doctrine of common mistake
or rectification.

[29]

I am further satisfied that those parts of the order she made that extend
beyond the solicitation of Woodlands Clients and Prospective Clients and
that enjoin the appellants from competing for such clients are supported by
her conclusions. Still further, to the extent that the terms of the order
enjoin the appellants from employing or soliciting the employees of Woodland,
or from making disparaging comments about Woodland, or from interfering with
the business of Woodland, I am satisfied that all such terms are supported by
the chambers judges findings. To be clear, I am satisfied that each of
subparagraphs (a) to (i) of that order is supported by the chambers
judges conclusions and by the record that was before her.

ii)       Are the definitions of Customers and Prospective Customers
ambiguous and the geographical restrictions in the Non-Solicitation Agreement
unreasonable?

[30]

The appellants assert that the chambers judge erred in failing to
consider or give sufficient weight to two alleged deficiencies in the Non‑Solicitation
Agreement. The first is the absence of a schedule identifying the Customers or
Prospective Customers that are defined in Clause 1.1(d) and (g) and that
are referenced in Clause 2.1. The second is the absence of any geographic
limit within Clause 2.1 of the Non‑Solicitation Agreement.

[31]

The appellants accept that the chambers judge identified the concerns
they had raised when she said [t]hey alleged the Non‑Solicitation
Agreement  is unenforceable because it contains no geographic limitations
and it is vague regarding the activities that are restricted and when she
later described their position that the contract contains restrictive
covenants that are unenforceable because they are vague, etc. They say that
she erred, however, in failing to further consider the issue. I do not agree.
The chambers judge analyzed the issue properly, and she did so with reference
to the appropriate authorities.

a)

General Principles

[32]

The chambers judge started by saying, To be enforceable, a restrictive
covenant must be reasonable as between the parties and the public interest and
the plaintiffs have the onus of establishing reasonableness.

[33]

Next, she said, The restrictive covenants in issue in this case arise
in the context of a share purchase agreement between the plaintiffs and
defendants. Therefore, I find that a lower standard of scrutiny is to be
applied to the scope and reasonableness of the restrictive covenants in issue.

[34]

This latter point is important, and it has been developed in numerous
authorities. In
Elsley v. J.G. Collins Ins. Agencies
, [1978] 2 S.C.R. 916
at 924, Dickson J., as he then was, explained that it is important to
distinguish between the scope of a restrictive covenant linked to a commercial
agreement and the scope of such a covenant in a contract of employment:

The distinction made in the cases between a restrictive
covenant contained in an agreement for the sale of a business and one contained
in a contract of employment is well‑conceived and responsive to practical
considerations. A person seeking to sell his business might find himself with
an unsaleable commodity if denied the right to assure the purchaser that he,
the vendor, would not later enter into competition. Difficulty lies in
definition of the time during which, and the area within which, the non‑competitive
covenant is to operate, but if these are reasonable, the courts will normally
give effect to the covenant.

A different situation, at least
in theory, obtains in the negotiation of a contract of employment where an
imbalance of bargaining power may lead to oppression and a denial of the right
of the employee to exploit, following termination of employment, in the public
interest and in his own interest, knowledge and skills obtained during
employment.

See also
Shafron v. KRG Insurance Brokers (Western)
Inc.
, 2009 SCC 6 at paras. 2122;
Payette v. Guay inc.
,
2013 SCC 45 at paras. 39, 45, 50, 58.

[35]

Next, the chambers judge identified that there were three specific
questions she was to address, the third of which was whether the geographic
scope and duration of the clause are reasonable. Elsewhere in her reasons, she
identified Clause 5.2 of the Non‑Solicitation Agreement and said,
The Non‑Solicitation Agreement provides that the defendants agreed that
the terms were reasonable and that they irrevocably waived and agreed not to
raise reasonableness as a defence to the agreement and they agreed that the
intention was to provide the broadest scope and possible duration and widest
territory allowable by law.

b)

The
Client List Issue

[36]

The chambers judge revisited the first of the issues that the appellants
had raised and said:

[30]      The Non‑Solicitation Agreement also defines
the terms customers and prospective customers. The defendants say that
these defined terms are uncertain because, for example, the plaintiffs do not
attach a list identifying the customers and prospective customers by name.

[31]      That allegation of
uncertainty must be considered in light of Edward Raspberrys role in Woodland
that included maintaining existing client relationships and generating new work.

[37]

Furthermore, counsel for the respondents notes, correctly in my view,
that the appellants emphasis in their factum on Mr. Udys inability to
list all of Woodlands clients on the day that he was cross‑examined on
his affidavit is misplaced. Instead, and more importantly, the transcript of
that cross‑examination reveals that Woodland did maintain a list of its
clients. Accordingly, I do not consider that there is any merit to this aspect
of the appellants appeal.

c)

The
Territorial Limits Issue

[38]

The chambers judge did not return to expressly address the absence of a
specific geographic limit within Clause 2.1 or to provide an explicit
conclusion in relation to that issue. She did, however, reference
Payette
,
albeit in a different context.

[39]

Payette
is important both because of the principles it
establishes and because it is similar, in many respects, to this case. In
Payette
,
the appellants argued that a particular covenant was unreasonable because of
its term and the absence of a territorial limitation. It is relevant that the
clause being considered in
Payette
created a hybrid non‑competition
covenant and prohibition against soliciting the purchasers employees and
customers: at para. 68. Clause 2.1 of the Non‑Solicitation
Agreement is similarly a hybrid covenant in that it prevents the appellants
from both soliciting and competing for Customers and Prospective Customers.

[40]

The Court in
Payette
concluded that the covenant in issue was
contained in a contract for the sale of a business and said that the criteria
for analyzing restrictive covenants in a contract for the sale of assets will
be less demanding and that the basis for finding such covenants to be
reasonable will be much broader in the commercial context than in the context
of a contract of employment: at para. 58.

[41]

I have said that the chambers judge similarly concluded that the Non‑Solicitation
Agreement had been generated in the context of a share purchase agreement and
that a lower standard of scrutiny was to be applied to the scope and
reasonableness of the restrictive covenants in issue.

[42]

The Court in
Payette
noted that the appellant had acknowledged
that the covenants in issue were reasonable in a specific provision of the
agreement in issue: at para. 60. The chambers judge referred to
Clause 5.2 of the Non‑Solicitation Agreement, which contains a
similar acknowledgement.

[43]

The Court in
Payette
emphasized that the nature of a non‑solicitation
clause agreed to in the context of specialized commercial activities leads to
the conclusion that the validity of such a covenant does not depend on the
existence of a territorial limitation: at para. 72. The recitals to the
Non‑Solicitation Agreement similarly recognize that Woodland carries on
the business of earthworks contracting, specializing in environmentally
sensitive areas.

[44]

Still further, the Court in
Payette
said a territorial
limitation is not absolutely necessary for a non‑solicitation clause
applying to all or some of the vendors customers to be valid, since such a
limitation can easily be identified by analyzing the target customers: at para. 73.
Similar considerations pertain to this case, particularly when, as the chambers
judge noted, it was Mr. Raspberry who dealt with Woodlands clients.

[45]

Ultimately, the Court in
Payette
concluded, on the basis of these
and other factors, that the failure to include a territorial limitation in the
non‑solicitation clause does not support a finding that the clause is
unreasonable: at para. 74.

[46]

In this case, the chambers judge expressly identified the issue the
appellants raise, the relevant legal considerations and authorities, and the
relationship of those considerations to the facts of the case before her.
Having done these things, she then expressed the conclusion that the
respondents had established a strong
prima facie
case that the Non‑Solicitation
Agreement was being breached. I consider that it is inherent in this conclusion
that she was satisfied, at least for the purposes of the interlocutory
application before her, that the absence of an express territorial limitation
in Clause 2.1 was not unreasonable and did not render the provision void.

iii)      Was there any evidence that the respondents would suffer
irreparable harm?

[47]

The third issue raised by the appellants is that the chambers judge
erred in determining that the respondents would suffer irreparable harm unless
they were granted the injunction they sought. Once again, the chambers judge
relied on various authorities and principles and on several specific findings
in support of her conclusion that the respondents had established they would
suffer irreparable harm if they were not granted an injunction.

[48]

She started her analysis by referring to
RJR‑MacDonald
where, when addressing the meaning of irreparable harm, the Court said, Irreparable
refers to the nature of the harm suffered rather than its magnitude. It is harm
which either cannot be quantified in monetary terms or which cannot be cured,
usually because one party cannot collect damages from the other: at 341.

[49]

The chambers judge then referred to a number of different considerations
and authorities in support of her conclusions relating to the issue of
irreparable harm. First, she identified that the parties had agreed in
Clause 5.5 of the Non‑Solicitation Agreement that, in the event of a
breach of the agreement, the respondents would be entitled to temporary and
permanent injunctive relief. She recognized that such contractual terms are not
determinative but can be relevant in deciding whether irreparable harm has been
established, and she concluded that the provision supports a finding of
irreparable harm in this case.

[50]

Clause 5.5 is a remedy stipulation clause: see Robert J. Sharpe,
Injunctions
and Specific Performance
, loose‑leaf (consulted on December 29,
2020), (Toronto: Thomson Reuters, 2012) at para. 7.650. It is not as
strongly or as specifically worded as some such clauses. For example, there is
no explicit agreement that a breach of the Non‑Solicitation Agreement
would constitute irreparable harm or that damages would be an insufficient
remedy: see e.g.,
Dreco Energy Services Ltd. v. Wenzel
,
2004 ABCA 95 at para. 15. Nor do the parties expressly
acknowledge that breach of the restrictive covenants in the Non‑Solicitation
Agreement would have serious detrimental effects on the respondents, such that
it would inform the irreparable harm analysis: see e.g.,
Renfrew Insurance
Ltd. v. Cortese
, 2014 ABCA 203 at para. 16.

[51]

Nevertheless, the chambers judge was correct when she said that the
existence of a remedy stipulation clause, particularly one that stipulates that
injunctive relief will be available in the event of a breach, may be relevant
to, though not determinative of, the analysis: see Sharpe at paras. 7.64060,
7.71040. Still further, some courts have considered the existence of such a
remedy stipulation clause as specifically relating to the issue of irreparable
harm: see e.g.,
Telesis Technologies, Inc. v. Sure Controls Systems Inc.
,
2010 ONSC 5288 at paras. 6, 53.

[52]

Next, relying on
Toronto (City) v. Ontario (Attorney General)
,
2018 ONCA 761 at para. 20, the chambers judge said that [a] finding of a
strong
prima facie
case bears on the second and third branch of the
RJR‑MacDonald
test and that a finding of irreparable harm is supported because there is a
strong
prima facie
case that the defendants have breached the terms of
the Non‑Solicitation Agreement. Though the chambers judge accurately
stated the principle expressed in
Toronto (City)
, that case arose in the
Charter
context and it is not clear that it can be extended broadly to
the commercial context. See
RJR
‑
MacDonald
at 339.

[53]

Nevertheless, Sharpe, at para. 9.40, and in the specific context of
enforcing negative covenants, states, The stronger the plaintiffs case 
the less emphasis should be placed on irreparable harm and balance of
convenience and, in cases of a clear breach of an express negative covenant,
interlocutory relief will ordinarily be granted.

[54]

This broad proposition finds support in several decisions of this Court.
In
Belron Canada Inc. v. TCG International Inc.
, 2009 BCCA 577,
the Court rejected the proposition that an injunction should always ensue in
cases involving the enforcement of a negative covenant where the plaintiff has
established a strong
prima facie
case. The Court noted that [t]he
questions of irreparable harm and balance of convenience should be addressed:
at para. 22. The Court did accept that [i]t is probably correct to say
that in most commercial cases involving sophisticated and solvent litigants in
which a strong
prima facie
case is made out that there has been or will
be breach of a negative covenant, an interim injunction will be granted: at para. 22.

[55]

Similarly, in
Li v. Rao
, 2019 BCCA 264, a case
involving an anti‑suit injunction, Savage J.A. said:

[67]

The
preceding authorities lead me to conclude that where a party breaches a
negative covenant, an injunction enforcing this negative covenant will be
regularly granted. This outcome has the benefit of ensuring parties are held to
commitments they entered into freely. An injunction does not, however, follow
the breach of a negative covenant as a matter of course or as a general rule. A
judge should consider each prong of the three‑part test from
RJR‑MacDonald
(or the two‑part test from
British Columbia (Attorney General) v. Wale
(1986), 9 B.C.L.R. (2d) 333 (C.A.), affd [1991] 1 S.C.R. 62).
However, irreparable harm typically will be a subordinate consideration in
determining whether to grant an injunction to enforce a negative covenant.

[56]

Next, the chambers judge considered that the appellants had breached the
Non‑Solicitation Agreement within the first few months of the three‑year
term of that agreement. Based on the reasoning in
DaKow Ventures Ltd.
v. Daski Contracting Ltd.
, 2018 BCSC 2016 at para. 40,
she asked whether most of the harm to the respondents had already been
occasioned and whether the balance of the harm that they might suffer was
calculable. She said that [i]n view of the fact that the parties are still
relatively early in the term of the restrictive covenant and, in view of the
evidence that Edward Raspberry breached the Non‑Solicitation Agreement
within the first year of its term, I conclude that the prospects of irreparable
harm have been demonstrated.

[57]

The foregoing observations on the part of the chambers judge are both
pragmatic and principled. Though they do not speak directly to the nature of
the harm being suffered by the respondents, they address the practical concern
that, absent some form of relief, there was good reason to be concerned that the
appellants would continue to engage in wrongful behaviour.

[58]

This practical reality has a principled component. In
Woodpecker
Hardwood Floors (2000) Inc. v. Wiston International Trade Co., Ltd.
, 2013 BCCA 553,
Chiasson J.A., in chambers, addressed an application for leave to appeal
from the grant of an interlocutory injunction in a trademark dispute. He relied
on the following statements of the trial judge in the context of irreparable
harm:

[27]      The longer the
defendants are permitted to use marks confusingly similar to the Woodpecker
marks, the more their use becomes prevalent amongst the publicexacerbating the
harm, and making it more difficult to unscramble what business losses are due
to this confusion and what losses are due to the traditional kinds of business
considerations and competition in the marketplace.

[59]

Finally, the chambers judge identified that Mr. Raspberry was making
statements to Woodlands customers or prospective customers that undermined
Woodlands reputation and which had the effect of discouraging customers from
using Woodlands services. She identified the importance to Landmark of
acquiring the goodwill and business of Woodland, and she was satisfied that Mr. Raspberrys
communications with Woodlands clients negatively impacted Landmarks goal of acquiring
Woodlands goodwill and customers. She said, Quantifying the extent of the
loss of such actions would be difficult, if not impossible and, because of
Landmarks overriding objective to acquire the goodwill and customers of
Woodland, I agree that damages would not be an adequate remedy in the
circumstances of this case.

[60]

There is conflicting case law on when a difficulty in calculating
damages will constitute irreparable harm, and whether a loss of goodwill is
calculable. This conflicting case law was identified in each of
JTT
Electronics Ltd. v. Farmer
, 2014 BCSC 2413 at paras. 2426,
and
ADP Distributors Inc. v. Davidson
, 2019 BCSC 219 at para. 67.
This lack of clarity is exacerbated by some imprecision in the case law about the
use of the phrase loss of goodwill, which is often used interchangeably with
loss of reputation.

[61]

Generally speaking, mere difficulty in assessing damages is unlikely to
constitute irreparable harm. Courts are frequently required to make difficult
damage assessments. See
Belron
at para. 17;
Edward Jones v.
Voldeng
, 2012 BCCA 295 at para. 40. At the same time,
damages or losses that are not calculable or quantifiable are likely to
constitute irreparable harm. What is the difference between these two concepts?
I need not address this difficulty for all purposes, but the following
statements provide some guidance in the circumstances of this case.

[62]

In
RJR‑MacDonald
at 341, the Court said, [Irreparable
harm] is harm which  cannot be quantified in monetary terms . Examples 
include instances where one party will be put out of business by the courts
decision; where one party will suffer permanent market loss or irrevocable
damage to its business reputation; or where a permanent loss of natural
resources will be the result when a challenged activity is not enjoined (citations
omitted).

[63]

In
Edward Jones
, the Court said:

[36]      The cases illustrate the general rule that the harm
flowing from the violation of non‑solicitation clauses usually differs
from that which flows from the violation of non‑competition clauses. The
damages that flow from a violation of a non‑solicitation covenant in the
employment contract of an investment advisor generally are calculable because
the industry is regulated heavily. The value of the portfolio of a departing
client is known, as is the return to the brokerage firm of managing that
portfolio.  In my view, in this case the potential damages arising out of
solicitation, being calculable, do not constitute irreparable harm.

[37]      Non‑competition
covenants restrict a departing employee from seeking business generally. It
usually will not be possible to tell whether business is lost to the employees
new employer as a result of prohibited competition as opposed to legitimate
competition. Such damages, not being calculable, generally do constitute
irreparable harm. To similar effect are actions which may damage the reputation
of a former employer, or the general use of confidential information.

[64]

In this vein, a loss of goodwill may constitute irreparable harm if that
harm is not calculable. Whether this is so, however, depends on the
circumstances of the case. The Courts comments in
Edward Jones
reflect
the fact‑specific nature of this enquiry. For example, a loss of goodwill
was found to be unquantifiable, and irreparable in nature, in
Hayden v.
Hayden
, 2005 BCSC 983 at para. 22;
Jardine Lloyd Thompson v. Fogal
et al.
, 2007 BCSC 271 at para. 36;
Emerald Passport Inc.
v. MacIntosh
, 2008 BCSC 1289 at para. 45; and
AllWest
Insurance Services Ltd. v. Meredith Phendler
, 2009 BCSC 2 at para. 59.

[65]

Conversely, there are a number of decisions where courts have determined,
on the facts before them, that the loss of goodwill could be calculated and did
not constitute irreparable harm: see e.g.,
472448 B.C. Ltd. v. 343554 B.C. Ltd.
,
2006 BCSC 1075 at para. 22;
Capital Direct Lending Corp. v.
Blanchette
, 2019 BCSC 1068 at para. 71.

[66]

In this case, the chambers judge determined, on the evidence before her,
that a central component of Landmarks purchase of Woodland was the desire to
acquire Woodlands goodwill. That finding was open to her on the language of both
the Purchase Agreement and the Non‑Solicitation Agreement, as well as on
the other evidence before her. The chambers judge was also satisfied that there
was a strong
prima facie
case that the appellants had taken one of
Woodlands key employees, that they had made disparaging comments about
Woodland and its ability to do work for its key clients, and that they had
improperly solicited Woodlands clients. The chambers judge considered that
these various factors supported the conclusion that the nature of the
respondents loss was incalculable and therefore irreparable in nature. I see
no error, in the circumstances of this case, in that conclusion.

[67]

It is also noteworthy that the chambers judge addressed the issue of
irreparable harm through several different lenses. I am satisfied that each of
these considerations was appropriate, and I am further satisfied that those
various considerations support her conclusions.

[68]

Accordingly, I would dismiss the appeal.

The Honourable
Mr. Justice Voith

I AGREE:

The Honourable Madam Justice Dickson

I AGREE:

The Honourable Madam Justice Fisher


